Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-23, 25-29, 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. No. 2019/0056143 to Zhang (Zhang) in view of Chinese Patent No. CN208671190 to Liu (Liu).

    PNG
    media_image1.png
    378
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    560
    485
    media_image2.png
    Greyscale

Regarding Claim 17:  Zhang discloses a mounting bracket comprising: a support frame (See Annotated Fig. A) comprising: a support rod (See Annotated Fig. A) including a first end (See Annotated Fig. A) and a second end (See Annotated Fig. A) opposite each other; and a leg (See Annotated Fig. A) angularly arranged relative to the support rod, one end of the leg being connected to the support rod--.  
Notably Zhang does not disclose a stop member at the first end of the support rod.  However, Liu teaches a mounting bracket that includes a stop  to modify the apparatus of Zhang by using a stop member similar to that taught by Liu to prevent an air conditioner unit from sliding off the back end of the mounting bracket.
Regarding Claim 18:  Zhang discloses a mounting bracket according to claim 17, wherein a length of the support rod (See Annotated Fig. A) is non-adjustable.
Regarding Claim 19:  Zhang discloses a mounting bracket according to claim 18, wherein the support rod comprises a first sub-support rod (See Annotated Fig. A) and a second sub-support rod (See Annotated Fig. A) connected in the length direction of the support rod, and the first sub-support rod is fixed relative to the second sub-support rod.
Regarding Claim 20:  Zhang discloses a first and second sub-support rod having a support surface but does not disclose that the support surface for one of the sub-support rods is non-planar.  However, Liu teaches a support rod (See Annotated Fig. B) that includes a first sub-support rod (See Annotated Fig. B) with a support surface and a second sub-support rod (See Annotated Fig. B) with a support surface that is non-planar to the other support surface.  
It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of 
Regarding Claim 21:  Zhang discloses a first and second sub-support rods but does not disclose that one of the sub-support rods is located in a different plane.  However, Liu teaches wherein the support surface comprises a first sub-support surface (See Annotated Fig. B) and a second sub-support surface (See Annotated Fig. B) located in different planes (See Annotated Fig. B), and the first sub-support surface and the second sub-support surface are connected through a step surface (See Annotated Fig. B) extending obliquely relative to the planes.
Regarding Claim 22:  Zhang discloses a first and second sub-support rods but does not disclose that one of the sub-support rods is located in a different plane.  However, Liu teaches wherein an angle between the leg and the support rod is non-adjustable.  (See Annotated Fig. B)
Regarding Claims 23 and 35
Regarding Claim 25:  Liu teaches that the connecting rod (21) is connected to the second end of the support rod through a fastener.  See p. 6, lines 225-226 discussing how the connecting rod is fixedly connected to part (12).  Although not specifically disclosed, it is implicitly taught that the rod is connected to part (12) using some sort of fastener.  
Regarding Claim 26:  Liu teaches a connecting rod comprises: a fixed rod (21) connected to the second end of the support rod and including a slide cavity (See generally Fig. 5); and an adjustable rod (22) provided at one end of the fixed rod in a length direction of the fixed rod, the adjustable rod at least partially extending into the slide cavity and being slidable relative to the fixed rod.
Regarding Claim 27:  Liu teaches wherein both the slide cavity and the adjustable rod have a rectangular cross section.  (See Figure 5 of Liu)
Regarding Claim 28:  Liu teaches wherein: the fixed rod (21) includes a plurality of first positioning holes (21a) spaced apart in the length direction of the fixed rod and located in a same side wall of the slide cavity; the adjustable rod includes a plurality of second positioning holes (22a) spaced apart in a length direction of the adjustable rod and located in a same side wall of the adjustable rod; and the connecting rod further includes a positioning member (3) configured to pass through one of the first positioning holes and one of the second positioning holes to fix the adjustable rod relative to the fixed rod.
Regarding Claim 29:  Liu teaches wherein: the adjustable rod (22) is a first adjustable rod (22); and the connecting rod further includes a second adjustable rod (the other element 22) provided at another end of the fixed rod in 
Regarding Claim 31:  Zhang discloses a mounting bracket according to claim 23, wherein the connecting rod is a first connecting rod (See Annotated Fig. A); the mounting bracket further comprising: a second connecting rod (See Annotated Fig. A) extending in the direction perpendicular to the length direction of the support rod and the extension direction of the stop member and connected to the first ends of the support rods, the stop member being disposed at the second connecting rod.
Regarding Claim 32:  Zhang in view of Liu teaches wherein the stop member (See Annotated Fig. B) and the second connecting rod (See Annotated Fig. A) are formed as one piece.  The resulting structure of the combination forms one piece
Regarding Claim 33:  Zhang discloses a mounting bracket according to claim 23, wherein: the support frame (See Annotated Fig. A) is one of two support frames (See Annotated Fig. A) of the mounting bracket that are spaced apart from each other in a length direction of the connecting rod, the two support frames having a similar structure; and the connecting rod (See Annotated Fig. A) is connects to the second ends of the support rods of the two support frames.
Regarding Claim 34:  Zhang discloses a window air conditioner assembly comprising: a window air conditioner (See para. 0001 of Zhang); and a mounting bracket (See Annotated Fig. A) configured to support the window air conditioner, the mounting bracket including: a support frame comprising: a support rod (See 
Notably Zhang does not disclose a stop member at the first end of the support rod.  However, Liu teaches a mounting bracket that includes a stop member (See Annotated Fig. B) located at the first end of the support rod and extending in a direction perpendicular to a length direction of the support rod (See Annotated Fig. B).  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Zhang by using a stop member similar to that taught by Liu to prevent an air conditioner unit from sliding off the back end of the mounting bracket.
Regarding Claim 36:  Liu teaches a support surface (See Annotated Fig. B) of the support rod that contacts the window air conditioner is non- planar; and a base plate of the window air conditioner includes a fitting part fitted with the support surface of the support rod.  (See fastening member in Figure 6 that fastens the AC unit to the support.
Allowable Subject Matter
Claims 24 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The best art found has been cited in this rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632